Citation Nr: 0523738	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  96-34 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for a psychophysiological 
disturbance of the gastrointestinal system, currently rated 
as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from August 1974 to May 
1977.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 1995 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Newark, New Jersey, (hereinafter RO).   
In February 2003, a hearing was held at the RO before the 
Acting Veterans Law Judge signing this document, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002).  The case was remanded by 
the Board for additional development in August 2003.    

REMAND

The medical picture as it pertains to the issue before the 
Board is complex and conflicting, and the Board commends the 
efforts undertaken by the RO to develop this appeal.  
However, the Board regretfully concludes that this case must 
be remanded again to the RO to obtain further medical 
information in order to comply with the duty to assist 
provisions of the Veterans Claims Assistance Act.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In 
particular, the findings contained in the reports from the 
April 2004 VA psychiatric and gastrointestinal examinations 
simply do not contain the specific information required to 
rate the veteran's service-connected disability under the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  Also, as 
indicated, there is conflicting medical evidence that 
requires further clarification in order to equitably 
adjudicate the veteran's claim.  

Briefly tracing the pertinent history, the service medical 
records reflect treatment for  gastrointestinal problems, to 
include what was initially assessed as a duodenal ulcer.  It 
was later concluded that the veteran did not really have an 
ulcer, and that the more appropriate diagnosis was 
diverticulosis.  He was also treated during service in the 
mental health clinic, including for what was described at the 
time as an adjustment reaction and anxiety.  Valium was 
prescribed, and the veteran was brought to sick bay in March 
1977 by base police after he was said to have taken 15 
valiums in two days.  The May 1977 separation examination was 
within normal limits, but it was noted on the reports from 
this examination that there was a history of an ulcer.  

Reports from the first VA medical evaluations offered the 
veteran after service in 1979 included an 
uppergastrointestinal series conducted in August 1979 that 
revealed some deformity of the duodenal bulb residual to 
ulceration, but that was otherwise normal and revealed no 
active ulcers.  A VA compensation examination completed in 
August 1979 resulted in a diagnosis of "chronic duodenal 
ulcer inactive at this time."  A VA psychiatric examination 
in July 1979 resulted in a diagnosis of "[p]sychophysiologic 
disturbances of the gastrointestinal tract, duodenal ulcer."  
Clarification as to the nature of the veteran's medical 
condition and its relationship to service was requested by 
the RO, and a VA physician completed an opinion in October 
1979 stating that based on his review of the service medical 
records, the medical picture was so "clouded" that even a 
one hour examination would not result in any clarification as 
to the exact nature of his condition.  

Thereafter, the RO granted service connection for a 
psychophysiological disturbance of the gastrointestinal 
system by way of an October 1979 rating decision.  The 
adjudicators assigned a 10 percent rating under DC 9502 for 
this condition based on the conclusion that the predominant 
disability was psychiatric, rather than gastrointestinal, in 
nature.  (The regulations require that when a single 
disability has been diagnosed as both a physical condition 
and a mental disorder, the disability should be rated using 
the diagnostic code which represents the dominant/more 
disabling aspect of the condition.  38 C.F.R. § 4.126(d)).  
The 10 percent rating was continued until January 1995, at 
which time a rating decision increased the rating to 30 
percent.  A temporary 100 percent rating for hospitalization 
for a service connected disability pursuant to 
38 C.F.R. § 4.29 was assigned for the period from April 27, 
1995, to June 1, 1995, after the veteran was hospitalized in 
April and May 1995 for psychiatric and gastrointestinal 
problems.  The 30 percent rating was restored following the 
expiration of the temporary 100 percent rating.  

While the veteran's claim was pending, the criteria for 
rating psychiatric disorders were amended effective from 
November 7, 1996.  DC 9502 is no longer operative following 
these amendments, and the RO now rates the service-connected 
disability at issue under DC 9433 (dysthymic disorder).  
While the more closely analogous diagnostic code would appear 
to be DC 9421 (somatization disorder), regardless of what 
diagnostic code is chosen to rate a mental disorder, all 
mental disability following the regulatory amendments is 
rated under the General Rating for Mental Disorders codified 
at 38 C.F.R. § 4.130.  

In testimony presented by the veteran's representative at the 
February 2003 hearing (See February 10, 2003, hearing 
Transcript, page 10) and a May 2005 presentation to the 
Board, fault has been found with the diagnostic code chosen 
by the RO to rate the service-connected disability at issue, 
as it has been contended that increased compensation is 
warranted based on gastrointestinal disability separate and 
apart from psychiatric disability and/or that a separate 
rating should be assigned for psychiatric and 
gastrointestinal disability.  As support for this assertion, 
reference was made to a December 2001 opinion by a VA 
physician that the veteran's psychiatric and gastrointestinal 
disorders should be viewed as separate conditions.  Another 
opinion of record following a January 1998 VA examination of 
the veteran was that the veteran had depression and anxiety 
secondary to gastritis.  Further complicating matters is the 
fact that the veteran has been diagnosed with various 
psychiatric disorders for which service connection has not 
been granted, to include schizoaffective disorder, post-
traumatic stress disorder (PTSD), and bipolar disorder.  (A 
claim for service connection for PTSD was denied by rating 
decision dated in August 2001, and a VA examiner opined in 
August 1999 that it was less likely than not that the veteran 
has PTSD secondary to his gastrointestinal problems.)  Upon 
remand, clarification as to these matters will be requsted 
from a VA physician. 

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part.  

1.  The veteran is to be scheduled for an 
examination by a VA specialist in 
internal medicine, or other examiner 
deemed appropriate, who is to, based on 
examination of the veteran and review of 
the claims file, to include the service 
medical records, and the facts summarized 
above, express an opinion as to whether 
he or she agrees with the opinion 
rendered by the physician who conducted 
the December 2001 VA gastrointestinal 
examination that the disability at issue 
should be viewed as separate psychiatric 
and gastrointestinal disorders, or 
whether he/she finds that the veteran's 
service-connected psychophysiological 
disturbance of the gastrointestinal 
system comprise of one disease entity.  
The claims file should be made available 
to the examiner for review purposes.  

If this examination results in the 
conclusion that the service-connected 
disability picture should be viewed as 
separate psychiatric and gastrointestinal 
disabilities, or that the predominant 
disability is gastrointestinal in nature, 
the examiner should first identify the 
separate gastrointestinal disorder which 
is related to the service-connected 
psychophysiological disturbance of the 
gastrointestinal system.  Second, the 
examiner should list all impairment and 
symptoms caused by the separate 
gastrointestinal disorder. 

2.  Schedule the veteran for a VA 
psychiatric examination for the purpose 
of determining the current severity of 
the veteran's service-connected 
psychophysiological disturbance of the 
gastrointestinal system.  The 
psychiatrist should state whether the 
veteran's service-connected 
psychophysiological disturbance of the 
gastrointestinal system should be viewed 
as separate psychiatric and 
gastrointestinal disorders, or whether 
the service-connected disability is one 
disease entity with a predominant 
psychiatric disability.  If psychiatric 
impairment is the predominate disability 
or if there is a separate psychiatric 
disability, the examiner should 
specifically identify all psychiatric 
impairment and symptoms caused by the 
service-connected psychophysiological 
disturbance of the gastrointestinal 
system.  Any disability due to the 
variously diagnosed non-service connected 
psychiatric disorders should be 
disassociated from that resulting from 
service.  The claims file must be made 
available to and reviewed by the 
examiner.  

A complete rationale should be provided 
by the physicians for all opinions given.

3.  Following the completion to the 
extent possible of the development 
requested above, the claim should be 
readjudicated by the RO, to include a 
determination as to whether separate 
ratings should be assigned for service 
connected psychiatric and 
gastrointestinal disabilities, bearing in 
mind the principles against pyramiding 
codified at 38 C.F.R. § 4.14 and, to the 
extent appropriate given the findings 
from the examinations requested above, 
38 C.F.R. § 4.126(d)).  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




